DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action. 
Claims 1-20 have been examined in this application. 
The information disclosure statements (IDS) submitted on 8/19/2020 and 3/24/2021 have been considered.

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites “a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium comprising code, executable by the processor for performing a method comprising…”  Emphasis added. 
The claim should instead recite: “a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium comprising code, executed by the processor, causing the processor to perform operations 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “allows a user to input a biometric…” It is not known how the user is allowed to perform the action. The Specification does not provide support for how the enrollment device allows the user to perform the action. 
Claim 11 recites “enabling a user to input a biometric…” It is not known how the enrollment device enables the user to input the biometric. The Specification does not provide support for the enrollment device to enable the user to input the biometric. 
All dependent claims are rejected for mere dependence on the rejected claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-6, 8-10, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Per claims 1 and 11, the claims recite “a biometric” and “the biometric” respectively. 
	However, claims 4-6, 8-10, 15-19 recite various other biometrics which are not interpreted to be the same as the biometric which is claimed in the independent claims. There is lack of antecedent basis to “a biometric” in the claims at issue. The claims at issue also recite other biometrics, which are not the same as the biometric claimed in the claims from which the claims at issue depend, resulting in the claims being indefinite. 
	For purposes of examination, any teaching of a single biometric being used to authenticate  a user or register a user’s biometric will be determined as reading on all claim limitations. 
	All claims which depend on the rejected claims are also rejected under the same rational and for mere dependence on the rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of entering data and sending data to allow for a future transaction without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity. The claims capture commercial interactions including business relations. The provisioning of a payment card and having a user enter data into the card to subsequently allow a user to settle a transaction with the card capture the concept of business relations. The relationship between the financial institution and the user and the card issues to the user are the essence of business relations. 
Claim 1, in pertinent part, recites: 
A method comprising:
receiving [data]…
receiving an enrollment identifier…
inputting the enrollment identifier… user to input [data]…
inputting the [data]…
Claim 11, in pertinent part, recites:
A system comprising:
Receiving an enrollment identifier…
Transmitting the enrollment identifier…
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: a portable device, an enrollment device, a first communication, a second communication, coupling the portable device with the enrollment device, biometric, uncoupling the enrollment device and the portable device, portable device interface, secure element, biometric device, processor, enrollment interface, one or more input devices, one or more output devices, non-transitory computer readable medium, and code. The additional elements are recited at a high level of generality, wherein the claims merely amount to an abstract idea that is implemented using generic computers, performing generic computer functions such as sending / receiving data, generating data, and receiving objects that are manually connected and unconnected using a human. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. The dependent claims recite the following additional elements: a processor, one or more input devices, one or more output devices, and an interface, verifying a code generated by the portable device, store a plurality of biometrics. These additional elements are also recited at a high level of generality, capturing generic computer functions such as analyzing data and producing a result. The additional elements do not result in a practical application. These elements are not sufficient to amount to significantly more than the judicial exception as discussed above.
The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO 2017019972 to Wagner et al. (Wagner) (published 2/2/2017 which is a year before 2/23/2018), in view of U.S. Application Publication 2009/0066478 to Colella (Colella).

Per claim 1, Wagner teaches a method (method for performing biometrically verifying a user [0082]) comprising:
receiving a portable device in a first communication (When the card 110 or portable device is issued by the issuer [0062]; This implies the portable device (hardware) was received by a user in a first communication since the user physically couples the received portable device 215 to access device 225 (as enrollment device) [0073]);
receiving an enrollment identifier in a second communication (System 200 comprises portable device 215 which may be associated with user 210 and may be able to provide credentials to access device 225 [0070]; Examples of credentials include passcodes (as enrollment identifier) [0035]; An issuer may also issue payment credentials [0047]; This implies the user is provided with credentials which are passcodes (as enrollment identifier) in a second communication to use in accessing access device 215);
coupling the portable device with the enrollment device (the user 510 initiates the session by physically coupling portable device 515 to access device 525 [0082]; In one embodiment, this is done by physically coupling portable device 215 to access device 225 [0073]);
inputting the enrollment identifier into the enrollment device while the portable device is coupled to the enrollment device, wherein the portable device thereafter allows a user to input a biometric of the user into the portable device; (System 200 comprises portable device 215 which may be associated with user 210 and may be able to provide credentials to access device 225 [0070])
inputting the biometric into the portable device (a user enrolls his or her biometric reference template(s) on card [0062]); and
uncoupling the enrollment device and the portable device (Since portable device 215 and access device 225 are physically coupled [0073], it implies they will both be uncoupled since the portable device will be used to conduct a financial transaction to pay for a good or service, and is a payment device [0052] that is kept in a consumer's wallet and/or pocket [0052])

Wang does not explicitly disclose receiving and an enrollment device in a first communication;
Colella teaches receiving and an enrollment device in a first communication (Each Caddy-Pilot is issued to a specific user at the time of enrollment into the system [0032]; Caddy-Pilot generally comprises a Credit Card-sized housing defining an end-wise card insertion port, a USB connection port, a magnetic card strip reader head, an internal infrared receiver/transmitter, a fingerprint scanner, LCD display screen, LED indicator lights, and a programmable microprocessor and memory (abstract)) for the benefit of facilitating biometric verification (abstract)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner with Colella’s teachings of receiving an issued Caddy-Pilot (as enrollment device) is issued to a specific user at the time of enrollment into the system for the benefit of facilitating biometric verification.

Per claim 2, Wagner in view of Colella teach the method of claim 1, Wagner further teaches wherein the enrollment device comprises a processor, one or more input devices coupled to the processor, one or more output devices coupled to the processor, and an interface for coupling to the portable device (Access device 225(as enrollment device) may comprise a processor 225(c), input elements 225(b), an output device 225(e) and a network interface 225(f) [0074]).

Per claim 3, Wagner in view of Colella teach the method of claim 2, Wagner further teaches wherein the enrollment device is free of cryptographic keys or security features (Wagner’s disclosure appears to teach the access device 225 (Figure 4) is free of cryptographic keys or security features).

Per claim 4, Wagner in view of Colella teach the method of claim 1, Wagner further teaches comprising:
coupling the portable device to an access device (user physically couples the received portable device 215 to access device 225 (as enrollment device) [0073]; access device may be a terminal such as a POS terminal [0024]);
inputting a subsequent biometric into the portable device while the portable device is coupled to the access device (one or more biometric readers 225(g) used to take one or more biometric samples of a user (e.g. finger, palm, iris, voice, and/or face) [0074], Figure 4), 
wherein inputting the subsequent biometric into the portable device while the portable device is coupled to the access device causes the portable device to verify the subsequent biometric (In step S504, the portable device 515 is coupled to the access device 525 and initiates a session with the access device 525, wherein the user 510 may be authenticated in the transaction using biometric verification [0082]); 
and initiating a transaction request based at least in part on the subsequent biometric being verified by the portable device (If the verification result contains an indication that the biometric verification is successful, the access device may generate an authorization request message [0086]; In step S524, the authorization request message comprising the verification results and the additional data are sent along a channel of communication to a verification entity that issued the verification entity preferences so that the transaction may be processed [0087]).

Per claim 5, Wagner in view of Colella teach the method of claim 1, Wagner further teaches wherein the transaction request comprises an indication that the subsequent biometric has been verified by the portable device (If the verification result contains an indication that the biometric verification is successful, the access device may generate an authorization request message [0086]; In step S524, the authorization request message comprising the verification results and the additional data are sent along a channel of communication to a verification entity that issued the verification entity preferences so that the transaction may be processed [0087]).

Per claim 6, Wagner in view of Colella teach the method of claim 1, Wagner further teaches comprising: coupling the portable device to an access device (user physically couples the received portable device 215 to access device 225 (as enrollment device) [0073]; access device may be a terminal such as a POS terminal [0024]));
inputting a subsequent biometric into the portable device while the portable device is coupled to the access device (one or more biometric readers 225(g) used to take one or more biometric samples of a user (e.g. finger, palm, iris, voice, and/or face) [0074], Figure 4), 
wherein inputting the subsequent biometric into the portable device while the portable device is coupled to the access device causes the portable device to verify the subsequent biometric (In step S504, the portable device 515 is coupled to the access device 525 and initiates a session with the access device 525, wherein the user 510 may be authenticated in the transaction using biometric verification [0082]); 
transmitting, from the portable device to the access device, an access request based at least in part on the subsequent biometric being verified by the portable device, wherein transmitting the access request causes the access device to perform further operations (The portable device compares the biometric sample template to the biometric reference template and produces a verification result. The method also includes receiving, by the access device, the verification result from the portable device [0011]).

Per claim 7, Wagner in view of Colella teach the method of claim 6, Wagner further teaches wherein the further operations performed by the access device comprise at least one of: verifying a code generated by the portable device and provided in the access request or providing access to a secured resource managed by the access device (The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device {e.g. POS equipment) that indicates approval of the transaction. The code may serve as proof of authorization [0050]).

Per claim 8, Wagner in view of Colella teach the method of claim 1, Wagner further teaches wherein the portable device stores a plurality of biometrics, the plurality of biometrics comprising the biometric (In such a scenario, the issuer could set a preference as to how many different samples the cardholder may attempt to verify and the amount of tries he or she is allowed for each specific type of biometric sample (e.g. the issuer may prefer that a cardholder is allowed to verify up to 3 samples: right thumb, left thumb, right index finger in that order and up to three times each) [0006];This implies the plurality of biometrics are right thumb, left thumb, right index finger).

Per claim 9, Wagner in view of Colella teach the method of claim 1, Wagner further teaches wherein the plurality of biometrics correspond to a plurality of users, the plurality of users comprising the user (In such a scenario, the issuer could set a preference as to how many different samples the cardholder may attempt to verify and the amount of tries he or she is allowed for each specific type of biometric sample (e.g. the issuer may prefer that a cardholder is allowed to verify up to 3 samples: right thumb, left thumb, right index finger in that order and up to three times each) [0006];This implies that verifying up to 3 samples means that the plurality of users is the same user for the 3 samples).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Colella, as applied to claim 1 above, in further view of U.S. Patent Application Publication 2013/0314208 to Risheq et al. (Risheq). 
Per claim 10, Wagner further teaches: subsequently recoupling the portable device with the enrollment device (the user 510 initiates the session by physically coupling portable device 515 to access device 525 [0082]; In one embodiment, this is done by physically coupling portable device 215 to access device 225 [0073]);
inputting the enrollment identifier into the enrollment device while the portable device is coupled to the enrollment device (System 200 comprises portable device 215 which may be associated with user 210 and may be able to provide credentials to access device 225 [0070]), wherein the portable device thereafter allows a user to input a biometric of the user into the portable device (one or more biometric readers 225(g) used to take one or more biometric samples of a user (e.g. finger, palm, iris, voice, and/or face) [0074], Figure 4)); and subsequently uncoupling the enrollment device and the portable device (Since portable device 215 and access device 225 are physically coupled [0073], it implies they will both be uncoupled since the portable device will be used to conduct a financial transaction to pay for a good or service, and is a payment device [0052] that is kept in a consumer's wallet and/or pocket [0052])
	Wagner in view of Colella do not explicitly disclose receiving an indication at the enrollment device to delete one or more biometrics stored at the portable device… wherein receiving the indication causes the portable device to delete the one or more biometrics stored at the portable device… for the benefit of improved methods and devices for electronically storing and accessing confidential information in a secure manner.
	Risheq teaches receiving an indication at the enrollment device to delete one or more biometrics stored at the portable device (Device 310 could also be capable of deleting authorized biometric data [0068]), wherein receiving the indication causes the portable device to delete the one or more biometrics stored at the portable device (device 330 could also have an input device that allows a user to delete authorized biometric [0069]) for the benefit of improved methods and devices for electronically storing and accessing confidential information in a secure manner [0009].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner with Colella’s teachings of receiving an issued Caddy-Pilot (as enrollment device) is issued to a specific user at the time of enrollment into the system for the benefit of facilitating biometric verification, in addition to using Risheq’s teachings for the benefit of improved methods and devices for electronically storing and accessing confidential information in a secure manner.


Per claim 20, the complete discussion of Wagner as applied to claim 1 is incorporated herein. 
 	[…] Wagner teaches: transmitting the indication to the portable device via the enrollment interface […] (In step S702, the terminal transmits the command to the card, which then returns a response back to the terminal [0099]).  
	However, Wagner in view of Colella do not explicitly disclose receiving, via the one or more input devices, an indication that the biometric is to be deleted… wherein the portable device deletes the biometric based at least in part on receiving the indication.
 	Risheq teaches receiving, via the one or more input devices, an indication that the biometric is to be deleted; wherein the portable device deletes the biometric based at least in part on receiving the indication (device 330 could also have an input device that allows a user to delete authorized biometric [0069]; Device 310 could also be capable of deleting authorized biometric data [0068]) for the benefit of improved methods and devices for electronically storing and accessing confidential information in a secure manner [0009].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner using Risheq’s teachings for the benefit of improved methods and devices for electronically storing and accessing confidential information in a secure manner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (WO2017019972); published 2/2/2017 which is a year before 2/23/2018.

Per claim 11, Wagner teaches a system (A biometric verification system (abstract)) comprising: a portable device comprising: a portable device interface (Card 110 comprises API interface 114 [0058]);
a secure element ((e.g., memory element or secure element) [0037]); and
a biometric device (biometric verification applet 116 [0058]);
and an enrollment device comprising: a processor; an enrollment interface; one or more input devices; one or more output devices (Access device 225 (as enrollment device) may comprise a processor 225(c), input elements 225(b), an output device 225(e) and a network interface 225(f) [0074]); and
a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium comprising code, executable by the processor for performing a method (An "application" may be computer code or other data stored on a computer readable medium (e.g., memory element or secure element) that may be executable by a processor to complete a task [0038]) comprising:
receiving an enrollment identifier via the one or more input devices (System 200 comprises portable device 215 which may be associated with user 210 and may be able to provide credentials to access device 225 [0070]; Examples of credentials include passcodes (as enrollment identifier) [0035]; An issuer may also issue payment credentials [0047]; This implies the user is provided with credentials which are passcodes (as enrollment identifier) in a second communication to use in accessing access device 215);
transmitting the enrollment identifier to the portable device via the enrollment interface (Payment applet 112 may communicate with biometric verification applet 1 16 using API interface 114 [0059]); and
enabling a user to input a biometric into the portable device while the portable device is coupled to the enrollment device via the portable device interface and enrollment interface (the user 510 initiates the session by physically coupling portable device 515 to access device 525 [0082]; In one embodiment, this is done by physically coupling portable device 215 to access device 225 [0073]);
coupling the portable device with the enrollment device (the user 510 initiates the session by physically coupling portable device 515 to access device 525 [0082]; In one embodiment, this is done by physically coupling portable device 215 to access device 225 [0073]);
inputting the enrollment identifier into the enrollment device while the portable device is coupled to the enrollment device (System 200 comprises portable device 215 which may be associated with user 210 and may be able to provide credentials to access device 225 [0070]), wherein the portable device thereafter allows a user to input a biometric of the user into the portable device (System 200 comprises portable device 215 which may be associated with user 210 and may be able to provide credentials to access device 225 [0070])
inputting the biometric into the portable device (a user enrolls his or her biometric reference template(s) on card [0062]).

Per claim 12, Wagner further teaches wherein transmitting the enrollment identifier to the portable device causes the portable device to verify the enrollment identifier by comparing the enrollment identifier to a predetermined identifier stored in the secure element (The method also includes verifying, by the portable device, the biometric sample template by comparing the biometric sample template to the biometric reference template and providing, by the portable device, to the access device, a verification result of the verification of the biometric sample template [0009]).

Per claim 13, Wagner further teaches wherein the enrollment device is free of cryptographic keys or security features (Wagner’s disclosure appears to teach the access device 225 (Figure 4) is free of cryptographic keys or security features).

Per claim 14, Wagner teaches the system of claim 11, Wagner further teaches wherein the system further comprises:
an access device (Figure 4), comprising:
a second portable device interface (network interface 225(f) Figure 4);
one or more processors (processor 225(c) Figure 4); and
an additional non-transitory computer readable medium  (computer readable medium 225(d) Figure 4) coupled to the one or more processors (processor 225(c) Figure 4), the additional non-transitory computer readable medium comprising code, executable by the one or more processors for causing the access device to perform operations comprising: receiving a transaction request from the portable device via the second portable device interface; and performing one or more additional operations in response to receiving the transaction request (The computer readable medium 225(d) may comprise instructions or code, executable by a processor. The instructions may include instructions for sending a command to portable device 215 upon making contact with that device, and instructions for communicating with portable device 215 to obtain credentials and process a transaction. The computer readable medium 225(d) may also include instructions for requesting authorizing of a transaction with the authorizing entity computer 260, and instructions for any other suitable function as described herein. For example, the computer readable medium 225(d) may comprise of a payment application and/or payment kernel as well as a biometric processing application comprising instructions for performing biometric verification in a transaction [0075]).

Per claim 15, Wagner teaches the system of claim 11, Wagner further teaches wherein the transaction request comprises an indication that a subsequent biometric provided at the portable device has been verified by the portable device (additional data to the authorization entity in the form of an authorization request message so that the transaction may be approved or declined [0068]).

Per claim 16, Wagner further wherein the access device is further configured to perform additional operations comprising receiving, from the portable device, an access request based at least in part on a subsequent biometric being verified by the portable device, wherein receiving the access request causes the access device to perform further operations (In addition, some embodiments of the invention may allow a portable device or access device to supply additional data regarding the biometric verification process in an authorization request message that is sent to an authorizing entity [0125]).

Per claim 17, Wagner further teaches wherein the further operations performed by the access device comprise at least one of: verifying a code generated by the portable device and provided in the access request or providing access to a secured resource managed by the access device (The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device {e.g. POS equipment) that indicates approval of the transaction. The code may serve as proof of authorization [0050]).

Per claim 18, Wagner further teaches wherein the portable device stores a plurality of biometrics, the plurality of biometrics comprising the biometric (In such a scenario, the issuer could set a preference as to how many different samples the cardholder may attempt to verify and the amount of tries he or she is allowed for each specific type of biometric sample (e.g. the issuer may prefer that a cardholder is allowed to verify up to 3 samples: right thumb, left thumb, right index finger in that order and up to three times each) [0006];This implies the plurality of biometrics are right thumb, left thumb, right index finger).

Per claim 19, Wagner further teaches wherein the plurality of biometrics correspond to a plurality of users, the plurality of users comprising the user (In such a scenario, the issuer could set a preference as to how many different samples the cardholder may attempt to verify and the amount of tries he or she is allowed for each specific type of biometric sample (e.g. the issuer may prefer that a cardholder is allowed to verify up to 3 samples: right thumb, left thumb, right index finger in that order and up to three times each) [0006];This implies that verifying up to 3 samples means that the plurality of users is the same user for the 3 samples).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 

Examiner notes that the following references also teach all claim limitations: U.S. Patent 6163771 and PGPUB  2007/220272. These references were not used in the instant Office Action in order to expedite prosecution. The references were provided in the filed IDS by the Applicant. The references explicitly disclose what the Applicant(s) deem as their invention.
A careful review of the references is requested.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/17/2022